                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                          JS-6
                            CIVIL MINUTES—GENERAL

Case No. CV 19-2021-MWF (FFMx)                Date: March 29, 2019
Title:   The Bank of New York Mellon v. Neeta Paresh Vora, et al.

Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                              Court Reporter:
          Rita Sanchez                               Not Reported

          Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
          None Present                               None Present

      Proceedings (In Chambers):              ORDER REMANDING ACTION TO
                                              STATE COURT

       On May 1, 2018, Plaintiff Bank of New York Mellon filed a Verified Complaint
for Unlawful Detainer in the Los Angeles County Superior Court. (Notice of Removal
(“NoR”), Ex. A (“Complaint”) (Docket No. 1)). On March 19, 2019, Defendants
Neeta Paresh Vora, Paresh Vora, and Disha Vora removed this action to this Court.
(NoR ¶ 1). On March 21, 2019, Defendants filed a Notice of Related Cases indicating
that this action is identical to Bank of New York Mellon v. Neeta Paresh Vora, et al.
(“Vora I”), No. CV 19-2020-MWF (FFMx), but that counsel inadvertently typed
“[D]efendants’ names first into the system when creating [Vora I].” (Docket No. 5).

       While this action is duplicative of Vora I, the proper procedure is for the Court
to remand this action to Superior Court for the same reasons previously discussed.
Accordingly, the Court REMANDS this action to the Los Angeles County Superior
Court.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
